Title: To James Madison from Thomas Jefferson, 14 August 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 14. 1801.
I wrote yesterday to you, before the arrival of the post. That brought some blank commissions which I have signed & now forward. Mr. Wagner’s note will explain them.
The abuses & waste of public money in the military & naval departments have been so gross, that I do not think we can avoid laying some of them before Congress. I inclose you information of one which is not to be neglected. I have desired further information. I expect it will be found to have originated in Toussard who was a protegé of Knox’s. Of 6. patients inoculated with the kine pox on the 7th. inst. one shews considerable symptoms of having taken the disease. We yesterday performed 6. more inoculations from matter recieved from Boston & some from England viâ Boston. I learn that Dr. Gant’s efforts have all failed. Health & affectionate attachment.
Th: Jefferson
 

   RC and enclosure (owned by Charles M. Storey, Boston, Mass., 1961); FC (DLC: Jefferson Papers). Enclosure (1 p.) is a letterpress copy in Jefferson’s hand (see n. 2).


   Wagner’s note has not been found.


   Jefferson enclosed an “Extract of a letter from Newport dated Aug. 1. 1801.” The extract states: “Under the administration of John Adams, very extensive fo⟨rtifica⟩tions were commenced & nearly compleated in this harbour … for the purpose of benefiting Genl. Knox.… The engineer [Maj. Lewis Tousard, engineer and inspector of artillery] had it in charge from the President to ⟨obtain?⟩ the materials from Genl. Knox.” Henry Knox, from his extensive property in Maine, supplied the army with timber, bricks, and lime during the construction of Fort Adams near Newport (see Tousard to Knox, 26 Sept. and 16 Oct. 1799 and 12 Feb. 1800, and Knox to Tousard, 16 Mar. and 27 May 1800 [MHi: Henry Knox Papers]). The writer also alleged that the government had paid an inflated price to Mary Cranch, Abigail Adams’s sister, for eight acres near the fort for the accommodation of the garrison.


   The author of the letter Jefferson enclosed and of another to him dated 8 Aug. 1801 seems to have been John Rutledge, Jr. Trying to disguise his hand, Rutledge signed both letters “Nicholas Geffroy,” the name of a respected Newport resident through whom he may have expected to conduct a surreptitious exchange with the president. Instead, Geffroy, Jacob Richardson, the Newport postmaster, and Christopher Ellery, the newly elected Republican senator from Rhode Island, combined to uncover Rutledge’s curious behavior. Ellery informed Jefferson of the ruse before the end of the month. The president, puzzled as to Rutledge’s motive in bringing charges against a fellow Federalist, ordered Dearborn to investigate the accusations. The matter was a cause célèbre until 1803 and led to Rutledge’s retirement from Congress (Ellery to Jefferson, 28 Aug. 1801, and Jefferson to Ellery, 17 Sept. 1801 [DLC: Jefferson Papers]; see also [William Duane?], An Examination of the Question, Who Is the Writer of Two Forged Letters Addressed to the President of the United States? Attributed to John Rutledge, Esq., Member of Congress from South Carolina [Washington, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 4109]; and Robert K. Ratzlaff, John Rutledge, Jr.: South Carolina Federalist, 1766–1819 [New York, 1982], pp. 216–20).


   Edward Gantt was a Georgetown physician with whom the president had discussed smallpox vaccination before leaving Washington. In early August Jefferson had six members of his own family inoculated against the disease (Jefferson to Benjamin Waterhouse, 8 Aug. 1801, and Gantt to Jefferson, 17 Aug. 1801 [DLC: Jefferson Papers]).

